                 IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                          WESTERN DIVISION
                            No. 5:13-CR-168


 UNITED STATES OF AMERICA                )
                                         )            ORDER ON
                                         )       GOVERNMENT'S MOTION
              v.                         )        REQUESTING COPIES
                                         )
 TRAVIS LAVOY JENKINS                    )


                           .                                                       .
      THIS CAUSE is before the Court on the motion of the Government to obtain

copies of Docket Entries 45, 54, 57, and 62 for purposes of responding to Defendant's
prose motions.

      Having reviewed the motion, the Court orders that copies of Docket Entries

45, 54, 57, and 62 be released to the Government for the purposes of responding to

Defendant's motions. The documents remain under seal and must continue to be

handled as such.



      This6:fday of     ~                    ,201£


                                    ~u~
                                     w.
                                      TERRENCE        BOYLE
                                      Chief United States District Judge
